PER CURIAM.
Defendant and his wife were indicted in separate indictments charging the crimes of unlawfully obtaining public assistance and theft in the first degree. Both indictments contained identical allegations. Defendant was convicted of both charges but challenges only the conviction for theft in the first degree. For the reasons stated in the opinion respecting his wife’s appeal, State v. Scott, 48 Or App 623, 617 P2d 681 (1980), defendant’s conviction for theft is reversed.
Reversed and remanded for resentencing.